     Case 2:17-cv-02633-KJM-CKD Document 72 Filed 07/13/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
                                         UNITED STATES DISTRICT COURT
10
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13    GERALD FRIENDS,                                 No. 2:17-CV-02633-KJM-CKD

14
                            Plaintiff,
15                                                    ORDER
              v.
16
      SAN JOAQUIN COUNTY, et al.,
17
18                          Defendants.
19
20
             IT IS HEREBY STIPULATED and agreed by and between Plaintiff GERALD FRIENDS
21
22   and Defendants SAN JOAQUIN COUNTY and SAN JOAQUIN COUNTY SHERIFF

23   DEPARTMENT that SAN JOAQUIN COUNTY and the SAN JOAQUIN COUNTY SHERIFF

24   DEPARTMENT be dismissed and that this action be dismissed in its entirety with prejudice pursuant
     to Fed. R. Civ. P. 41(a).
25
             IT IS FURTHER STIPULATED that each party is to bear their own fees and costs, including
26
     all attorneys’ fees.
27
             IT IS SO STIPULATED.
28

     Dated: July 13, 2020
     Case 2:17-cv-02633-KJM-CKD Document 72 Filed 07/13/20 Page 2 of 2


 1
                                                          By /s/Carl L. Fessenden
 2                                                               Carl L. Fessenden
                                                                 David R. Norton
 3                                                               Attorneys for Defendants
 4
 5   Dated: May 18, 2020                                  LAW FIRM OF DAVID M. HELBRAUN
 6                                                        By /s/David Helbraun (authorized 5/18/2020)
 7                                                               David Helbraun
                                                                 Attorneys for Plaintiff
 8
 9
                                                   ORDER
10
11           Having reviewed the Stipulation of the parties, and good cause appearing, IT IS HEREBY
12   ORDERED that the above-captioned action is dismissed with prejudice. Each party is to bear their
13   own fees and costs, including all attorneys’ fees.
14
     DATED: July 13, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
